      Case 2:16-md-02724-CMR Document 1603-3 Filed 11/20/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                 MDL 2724
 PRICING ANTITRUST LITIGATION                   16-MD-2724


 THIS DOCUMENT RELATES TO:                      HON. CYNTHIA M. RUFE

 ALL ACTIONS



                                         ORDER

       AND NOW, this _____ day of ________, 2020, upon consideration of Plaintiffs’

Response to Defendant Teva Pharmaceutical USA, Inc.’s Motion for Reconsideration of the

Court’s July 13, 2020 Memorandum and Order on Bellwether Selection (MDL Docket No.

1594), it is hereby ORDERED that Teva’s Motion is DENIED.

       It is so ORDERED.

                                                 BY THE COURT:


                                                 _________________________________
                                                 CYNTHIA M. RUFE, J.
